Citation Nr: 1047916	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating greater than 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions of April 2007 and May 2009.  


FINDING OF FACT

The veteran died in May 2010.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal to the Board of Veterans' Appeals 
(Board) as to this matter in January 2008.  According to 
information received from the Social Security Administration, he 
died in May 2010.  

Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, the veteran's claim cannot survive 
his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran. 38 C.F.R. § 20.1106. 


ORDER

The appeal is dismissed.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


